 


109 HR 4658 IH: To amend title 18, United States Code, to prohibit former Members of Congress from engaging in certain lobbying activities.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4658 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Kennedy of Minnesota introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit former Members of Congress from engaging in certain lobbying activities. 
 
 
1.Prohibition on lobbying by former Members of Congress 
(a)In generalSection 207(e) of title 18, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)Members of Congress and elected officers 
(A)Members of Congress 
(i)Any person who is a Member of Congress and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any of the persons described in clause (ii), on behalf of any other person (except the United States) in connection with any matter on which such former Member of Congress seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title. 
(ii)The persons referred to in clause (i) with respect to appearances or communications by a former Member of Congress are any Member, officer, or employee of either House of Congress, and any employee of any other legislative office of the Congress. 
(B)Elected officers 
(i)Any person who is an elected officer of either House of Congress and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any of the persons described in clause (ii), on behalf of any other person (except the United States) in connection with any matter on which such former Member of Congress or elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title. 
(ii)The persons referred to in clause (i) with respect to appearances or communications by a former elected officer are any Member, officer, or employee of the House of Congress in which the elected officer served.. 
(b)Effective dateThe amendment made by subsection (a)— 
(1)shall apply only to persons whose service as a Member of Congress terminates on or after the date of the enactment of this Act; and 
(2)shall apply to elected officers of either House of Congress as if such amendment were in effect on the day before such date of enactment.  
 
